COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00139-CV

Vicki Saulnier                              §   From the 431st District Court

v.                                          §   of Denton County (16-02430-431)

Danita Haase, Greg Collins,                 §   April 20, 2017
Lourinda Willey, Richard Nygren,
and Scott Brown                             §   Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellees Danita Haase, Greg Collins, Lourinda

Willey, Richard Nygren, and Scott Brown shall pay all costs of this appeal, for

which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier